Citation Nr: 1433526	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION


The Veteran had 20 years of active service, including the verified periods from March 1943 to December 1945; from August 1948 to June 1951; and from December 1964 to November 1965.  He died in October 2001; and, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains a notation that records from the "Kansas" VAMC were available in Capri for the period from October 2000 to November 2001, but "were not pulled due to being excessive in volume."  No information regarding their relevance was provided, but since they covered the year prior to the Veteran's death, it is likely that treatment for his heart condition would be shown.  Earlier records should be obtained as well.  The Board emphasizes that records generated by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any records of treatment at that facility, presumably the Kansas City, Missouri, VAMC, based on the Veteran's address at the time of his death, should be obtained, and uploaded to the Veteran's Virtual VA or VBMS file.  

In addition to the foregoing, reference is made to the appellant's allegation that her husband (the Veteran) served for 30 days in Vietnam prior to his discharge from service.  She infers that his resulting presumptive exposure to herbicides led to the heart disease that caused his death.  See 38 U.S.C.A. § 1116(a)(3) ; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the RO received a response from a PIES request in November 2010 that there was no evidence in the Veteran's file to substantiate service in Vietnam.  However, a PIES request for service verification verified only about 6-1/2 years of active service, whereas his final DD Form 214 shows 20 years of active service, so it is possible that not all records were available at the time.  The DD Form 214 also failed to document any Vietnam service, but it is possible that a short tour of duty, such as a TDY, would not be shown on the DD Form 214.  Therefore, while on Remand, service personnel records should be obtained for a more comprehensive documentation of his service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available military personnel records pertaining to the Veteran, including all records of TDY assignments, particularly to Vietnam.  

2.  Associate all records of the Veteran's treatment, in particular for a heart/cardiac/coronary condition (including coronary bypass surgery), at the Kansas City VAMC, which are available in the Capri medical records system, with the Veteran's electronic claims file (Virtual VA or VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well.  

3.  Then, after the completion of any other development indicated by evidence obtained pursuant to the above, such as obtaining an opinion, if appropriate, readjudicate the claim service connection for the cause of the Veteran's death, in light of all evidence of record.  If the claim is denied, furnish the appellant with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



